                           UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

In re:

ROMAN CATHOLIC CHURCH OF THE                                      Chapter 11
ARCHDIOCESE OF SANTA FE, a New
Mexico Corporation Sole,                                          Case No.18-13027-11

         Debtor-in-Possession,

              APPLICATION FOR ADMISSION OF ATTORNEY PRO HAC VICE

TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         I, James J. Moffitt, hereby apply to the Court, pursuant to Local Rule 9010-1(c), for

permission to appear and participate pro hac vice in the above-captioned Chapter 11 case on

behalf of Great American Insurance Company.

         In support of this application, I hereby certify that:

         1.      I am a member in good standing of the bar of Illinois;

         2.      I have read and am familiar with the Court's local rules;

         3.      I understand that if the Court deems it necessary or advisable that I will associate

         with a resident member of the bar.

         Based upon the foregoing, I respectfully request that the Court enter the Order Admitting

Attorney Pro Hac Vice submitted contemporaneously herewith.

DATED: April 1, 2020                             CLYDE & CO

                                                 By: /s/ James J. Moffitt_______________________
                                                 James J. Moffitt
                                                 Attorney for Great American Insurance Company
                                                 CLYDE & CO US LLP
                                                 55 W Monroe St., Suite 3000
                                                 Chicago, IL 60603
                                                 (312) 635-6902
                                                 james.moffitt@clydeco.us




Case 18-13027-t11         Doc 330      Filed 04/02/20      Entered 04/02/20 11:49:13 Page 1 of 2
                                   CERTIFICATE OF SERVICE

         I hereby certify that, on April 1, 2020, in accordance with NM LBR 9036-1 and Fed. R.
Civ. P. 5(b)(3), a true copy of the foregoing was served via the Court's CM/ECF notification
facilities to those parties who are registered CM/ECF participants in this case.

/s/ filed electronically________
James J. Moffitt




Case 18-13027-t11       Doc 330     Filed 04/02/20   Entered 04/02/20 11:49:13 Page 2 of 2
